IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

JESSE CARL RAY BENTON | PLAINTIFF

V. CASE NO. 5:19-CV-05125

OFFICER JOHN MORGAN, Harrison

Police Department; OFFICER RYAN

GUFFY, Harrison Police Department; and

OFFICER GREGORY SIEMILLER,

Harrison Police Department DEFENDANTS

OPINION AND ORDER
Plaintiff, Jessie Carl Ray Benton (“Benton”), filed this action pursuant to 42 U.S.C.
§1983 in the Eastern District of Arkansas on June 24, 2019 (Doc. 2). When he filed the
case, Benton was incarcerated in the Boone County Detention Center (“BCDC”) in
Harrison, Arkansas. By Order (Doc. 4) entered on July 9, 2019, the case was
transferred to this Court. Plaintiff proceeds pro se and had submitted with his Complaint
an incomplete application to proceed in forma pauperis (“IFP”). See Doc. 1.
By Order (Doc. 7) entered on July 10, 2019, Benton was directed to file a complete

IFP application and return it to the Court by July 29, 2019. Benton was also specifically
advised that he was required to immediately inform the Court of any change of address.
If Plaintiff was transferred or released, Plaintiff was told he must advise the Court of
any change in his address by no later than thirty (30) days from the time of his transfer
to another facility or his release. Additionally, Rule 5.5(c)(2) of the Local Rules for the
Eastern and Western Districts of Arkansas requires pro se parties to “promptly notify

the Clerk and other parties to the proceedings of any change in his or her address, to

monitor the progress of the case, and to prosecute or defend the action diligently.”
Prior to transfer, on July 8, 2019, mail was returned as undeliverable to the
Eastern District of Arkansas (Doc. 3). The documents returned were the Complaint
and the motion for leave to proceed IFP. On July 22, 2019, and July 24, 2019, mail
was returned to this Court (Docs. 8 & 9) as undeliverable with a notation that he was
no longer incarcerated at the BCDC. The returned documents were the Order
transferring the case to this district and the Order directing Plaintiff to provide the Court
with a complete IFP application and advising him that he must keep the Court aware of
his new address.

To date, Plaintiff has not provided a new address or contacted the Court in any
way. He has not filed anything in this case since he filed the Complaint and IFP
application on June 24, 2019. All documents mailed to him by the Eastern District of
Arkansas and this Court have been returned as undeliverable.

Accordingly, this case is DISMISSED WITHOUT PREJUDICE pursuant to Rule
41(b) of the Federal Rules of Civil Procedure and Rule 5.5(c)(2) of the Local Rules for
the Eastern and Western Districts of Arkansas.

IT |S SO ORDERED on this | ty of August,

  

 
